DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/23/2021 has been entered and fully considered.
In light of the applicant’s amendment filed on 07/23/2021, the claim interpretation under 35 U.S.C. § 112 (f) has been withdrawn.
In light of the applicant’s amendment filed on 07/23/2021, the 35 U.S.C. § 112 (b) has been withdrawn.

EXAMINER’S AMENDMENT
This Examiner’s amendment is based on the Applicant’s claims amendment filed on 07/23/2021. The Applicant’s claims filed on 11/02/2021 is vacated.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Nathan J. Gallus (Registration Number 69,860) on January 19, 2022.

Please replace the claims as follows: 

1.	(Currently Amended) An apparatus, comprising:

memory having instructions executable by the processing resource; and
a vehicular communication component coupled to the processing resource, wherein the vehicular communication component comprises circuitry configured to: [[,]] 
in response to receiving a part public key and a part signature from a part communication component associated with a vehicular part:
verify an identity of the vehicular part based on the part signature, wherein the part signature has a freshness field incorporated therein that is used to verify the identity of the vehicular part; and
in response to verifying the identity:
generate a vehicular public key;
encrypt vehicular data using the part public key;
provide the vehicular public key, the encrypted vehicular data and an additional freshness field to the part communication component, wherein the additional freshness field is used as an anti-replay mechanism; and
receive, from the part communication component, part data encrypted using the vehicular public key;
in response to receiving an additional part signature from an additional part communication component, verify an identity of an additional vehicular part associated with the additional part communication component based on the additional part signature.

4.	(Currently Amended) The apparatus of claim 1, wherein, in response to verifying the identity of the vehicular part, the circuitry of the vehicular communication component is configured to provide the vehicular public key to the 

5.	(Canceled) 

6. 	(Currently Amended) The apparatus of claim 1, wherein the circuitry of the vehicular communication component is configured to provide the vehicular public key to the additional part communication component simultaneously with providing the vehicular public key to the part communication component.  
circuitry of the vehicular communication component is configured to verify an identity of the additional vehicular part associated with the additional part communication component independent of verifying the identity of the vehicular part.


9.	(Currently Amended) A system, comprising:
a part computing device, wherein the part computing device is configured to: 
		receive a freshness field, wherein the freshness field is used as an anti-replay mechanism;
generate a part public key and a part signature, wherein the part signature is generated by incorporating the freshness field; and
		send the part public key, the part signature, and part data to a vehicular computing device; and
the vehicular computing device, wherein the vehicular computing device is configured to:
send the freshness field to the part computing device;
receive the part public key, the part signature, and the part data from the part computing device associated with a vehicular part; and
verify an identity of the vehicular part based on the received part signature that has incorporated the freshness field; and
an additional part computing device configured to send an additional part public key, an additional part signature, and additional part data to the vehicular computing device.
	
10. 	(Canceled) 

11.	(Currently Amended) The system of claim 9 [[10]], wherein the additional part computing device is configured to send the additional part data in response to the vehicular computing device verifying the identity of the vehicular part.

9 [[10]], wherein the additional part computing device is configured to send the additional part data simultaneously with the part computing device sending the part data.  

13.	(Currently Amended) The system of claim 9 [[10]], wherein: 
the part computing device is associated with a first vehicle tire and the part data includes a tire pressure of the first vehicle tire; and
	the additional part computing device is associated with a second vehicle tire and the additional part data includes a tire pressure of the second vehicle tire.

14.	(Currently Amended) A method, comprising:
generating, by a vehicular communication component, a vehicular private key and a vehicular public key;
providing the vehicular public key and a freshness field to a part communication component, wherein the freshness field is used as an anti-replay mechanism;
receiving a part public key, a part signature, and part data from the part communication component, wherein:
 the part data and the part signature is encrypted using the vehicular public key; and 
the encrypted part signature is generated by incorporating the freshness field;
decrypting the part data using the vehicular private key;
verifying an identity of a vehicular part associated with the part communication component based on the part signature that incorporates the freshness field, wherein verifying the identity of the vehicular part includes decrypting the part signature using the part public key; and
in response to verifying the identity of the vehicular part, verifying that the part data is within a threshold value.

16.	(Canceled)

19.	(Currently Amended) The method of claim 17, wherein the vehicular communication component: 	
verifies the 

	verifies an identity of a third vehicular part associated with the third part communication component in response to verifying the identity of the second vehicular part; and
	verifies an identity of a fourth vehicular part associated with the fourth part communication component in response to verifying the identity of the third vehicular part.


20.	(Currently Amended) A method, comprising:
generating, by a part communication component, a part private key and a part public key;
providing the part public key to a vehicular communication component;
receiving a vehicular public key, a vehicular signature, and vehicular data from the vehicular communication component, wherein: 
the vehicular data and the vehicular signature is encrypted using the part public key; 
the encrypted vehicular signature incorporates a freshness field; and
the freshness field is used as an anti-replay mechanism; 
decrypting the vehicular data using the part private key;
verifying an identity of a vehicular entity associated with the vehicular communication component based on the encrypted vehicular signature that incorporates the freshness field, wherein verifying the identity of the vehicular entity includes decrypting the vehicular signature using the vehicular public key; and
in response to verifying the identity of the vehicular entity, sending part data to the vehicular communication component.

22.	(Canceled)

Allowable Subject Matter
Claims 1-4, 6-9, 11-15 and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Winkelvos, U.S. Pub. Number 2019/0190900 A1, discloses method and computer program for enabling a vehicle component and a vehicle-to-vehicle communication module. By checking the signature or by decrypting the messages based on at least one previously known key, for example, the identity of the communicating transportation vehicle component can be determined or verified, and the second transportation vehicle component can be thereby legitimated

Newly cited reference, Cheng, U.S. Pub. Number 2021/0250174 A1, discloses verifies a freshness of the session key by verifying random nonce is indeed identical to a copy of the random nonce originally generated and the session key is derived by a hash function of random nonce concatenated with random nonce. 
 
Newly cited reference, Blitz U.S. Pub. Number 2015/0046352 A1, discloses each vehicular component has a public key, a private key, and an encryption algorithm. 

Newly cited reference, Buffard U.S. Pub. Number 2019/0238555 A1, discloses disclosure systems, methods, and devices for enabling secure communication between electronic control units (ECUs) in a vehicle. The system may include a first and second ECU from a plurality of ECUs in the vehicle. The first ECU is to enable secure communication between the plurality of ECUs by performing operations that include provisioning the second ECU with authentication data for authenticating messages exchanged 

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of verify an identity of the vehicular part based on the part signature, wherein the part signature has a freshness field incorporated therein that is used to verify the identity of the vehicular part; and in response to verifying the identity: generate a vehicular public key; encrypt vehicular data using the part public key; provide the vehicular public key, the encrypted vehicular data and an additional freshness field to the part communication component, wherein the additional freshness field is used as an anti-replay mechanism; and receive, from the part communication component, part data encrypted using the vehicular public key; in response to receiving an additional part signature from an additional part communication component, verify an identity of an additional vehicular part associated with the additional part communication component based on the additional part signature as recited in claim 1; receive a freshness field, wherein the freshness field is used as an anti-replay mechanism; generate a part public key and a part signature, wherein the part signature is generated by incorporating the freshness field; and send the part public key, the part signature, and part data to a vehicular computing device; and the vehicular computing device, wherein the vehicular computing device is configured to: send the freshness field to the part computing device; receive the part public key, the part signature, and the part data from the part computing device associated with a vehicular part; and verify an identity of the vehicular part based on the received part signature that has incorporated the freshness field; and an additional part computing device configured to send an additional part public key, an additional part signature, and additional part data to the vehicular computing device, as recited in claim 9; providing the vehicular public key and a freshness field to a part communication component, wherein the freshness field is used  receiving a part public key, a part signature, and part data from the part communication component, wherein the part data and the part signature is encrypted using the vehicular public key and the encrypted part signature is generated by incorporating the freshness field; decrypting the part data using the vehicular private key; verifying an identity of a vehicular part associated with the part communication component based on the part signature that incorporates the freshness field, wherein verifying the identity of the vehicular part includes decrypting the part signature using the part public key, as recited in claim 14 and receiving a vehicular public key, a vehicular signature, and vehicular data from the vehicular communication component, wherein: the vehicular data is encrypted using the part public key and the vehicular signature incorporates a freshness field; and the freshness field is used as an anti-replay mechanism; decrypting the vehicular data using the part private key; verifying an identity of a vehicular entity associated with the vehicular communication component based on the vehicular signature that incorporates the freshness field, wherein verifying the identity of the vehicular entity includes decrypting the vehicular signature using the vehicular public key, as recited in claim 20, without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 9, 14, and 20, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 9, 14, and 20 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VU V TRAN/Primary Examiner, Art Unit 2491